



WAIVER TO CREDIT AGREEMENT


WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 4, 2010 (the
“Waiver”) by and among NU HORIZONS ELECTRONICS CORP., a Delaware corporation
having its executive offices at 70 Maxess Road, Melville, New York (the
“Borrower”), each of the lenders that is a signatory thereto identified under
the caption “Lenders” on the signature pages to the Credit Agreement (as defined
below) (individually, a “Lender”, and collectively, the “Lenders”), BANK OF
AMERICA, N.A., a national banking association, as  Documentation Agent for the
Lenders, JPMORGAN CHASE BANK, N.A., a national banking association, as
Syndication Agent for the Lenders, ISRAEL DISCOUNT BANK OF NEW YORK, a New York
bank, as Syndication Agent for the Lenders and CITIBANK, N.A., a national
banking association, as administrative agent for the Lenders (the
“Administrative Agent”).


RECITALS


The Borrower, the Lenders, the Documentation Agent, the Syndication Agents and
the Administrative Agent entered into an Amended and Restated Credit Agreement
dated as of January 31, 2007, as amended by a Consent and First Amendment to
Credit Agreement dated as of June 6, 2007, a Second Amendment dated as of
January 4, 2008, a Third Amendment dated as of May 30, 2008, a Fourth Amendment
dated August 29, 2008 and a Fifth Amendment dated as of April 27, 2009
(collectively, the “Credit Agreement”), pursuant to which certain financial
accommodations were made available to the Borrower.


WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to waive compliance with a provision of the Credit
Agreement; and


WHEREAS, the Administrative Agent has obtained the consent of the Required
Lenders to execute this Waiver, but only upon the terms and conditions set forth
herein;


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:


Section 1.  Definitions.  Except as otherwise defined in this Waiver, terms
defined in the Credit Agreement are used herein as defined therein.


Section 2.  Waiver. The Lenders hereby waive non-compliance with Section 7.8 of
the Credit Agreement to the extent that NIC Components Asia Pte Ltd, a
Subsidiary of the Borrower, paid a dividend of $135,831 during the third quarter
of Borrower’s fiscal year ended February 28, 2010, to an unaffiliated Person,
Nippon Industries Co., Ltd., a minority owner of such Subsidiary.







--------------------------------------------------------------------------------






Section 3.  Condition Precedent. The waiver set forth in Section 2 hereof shall
become effective, on the date of this Waiver, upon the execution and delivery of
this Waiver by the Borrower, the Administrative Agent and each of the Required
Lenders.


Section 4.  Representations and Warranties.  The Borrower represents and
warrants to the Lenders that the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents are true and complete on the
date of this Waiver and as if made on and as of the date hereof (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).


Section 5.  Borrower’s Acknowledgments.  The Borrower acknowledges and agrees
that the Borrower has no claims, counterclaims, offsets, or defenses to the Loan
Documents and the performance of the Borrower’s obligations thereunder or if the
Borrower did have any such claims, counterclaims, offsets or defenses to the
Loan Documents or any transaction related to the Loan Documents, the same are
hereby waived, relinquished and released in consideration of execution and
delivery of this Waiver.


Section 6.  Acknowledgement of Guarantors.  The Guarantors acknowledge and
consent to all of the terms and conditions of this Waiver and agree that this
Waiver and all documents executed in connection herewith do not operate to
reduce or discharge the Guarantors’ obligations under the Credit Agreement or
the other Loan Documents.  The Guarantors further acknowledge and agree that the
Guarantors have no claims, counterclaims, offsets, or defenses to the Loan
Documents and the performance of the Guarantors’ obligations thereunder or if
the Guarantors did have any such claims, counterclaims, offsets or defenses to
the Loan Documents or any transaction related to the Loan Documents, the same
are hereby waived, relinquished and released in consideration of execution and
delivery of this Waiver.


Section 7.  Governing Law; Execution in Counterparts.  Except as herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect.  This Waiver may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Waiver by signing any such counterpart.  This
Waiver shall be governed by, and construed in accordance with, the internal laws
of the State of New York (without regard to New York conflicts of laws
principles).


Section 8.  Releases.  By signing below, the Borrower and each Subsdiary on its
own behalf and on behalf of its successors and assigns hereby releases (i) each
Lender and the Administrative Agent and all of the affiliates of each Lender and
the Administrative Agent, and each of their respective successors and assigns,
and (ii) all of the shareholders, directors, officers, employees, attorneys,
agents and representatives of each Lender and the Administrative Agent and such
affiliates, and their respective heirs, executors, successors and assigns
(collectively, the “Released Persons”), from any and all claims, demands,
liabilities, actions and causes of action of any nature whatsoever, whether
liquidated or unliquidated, known or unknown, matured or unmatured, fixed or
contingent which Borrower or any Subsidiary had, has or may have had against any
of the Released Persons arising out of or in any way relating to the Credit
Agreement or any Loan Document or any document, dealing or other matter in
connection with any Loan Document or any Collateral referenced therein, in each
case to the extent arising on or prior to the date hereof or out of, or relating
to, actions, dealings or other matters occurring prior to the date hereof
(including any action or omission of any Released Person prior to the date
hereof), the negotiation and documentation of this Waiver, and any of the
transactions made or contemplated to be made hereunder or thereunder
(collectively the “Released Claims”). Borrower and each Subsidiary acknowledges
and agrees that (i) this release may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release; and (ii) no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of such releases.
 
- 2 -

--------------------------------------------------------------------------------


 
Section 9.  Expenses, etc.  The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Certilman Balin Adler & Hyman, LLP) in connection with the
negotiation, preparation, execution and delivery of this Waiver and the
transactions contemplated hereby.


Section 10.  Effective Date.  This Waiver is dated for convenience as of May 4,
2010 and shall be effective as of such date, on the delivery of an executed
counterpart to the Borrower upon satisfaction of the conditions precedent
contained in Section 3 hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
- 3 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Waiver to Credit
Agreement to be duly executed and delivered by their duly authorized officers,
all as of the day and year first above written.



         
Borrower:
           
NU HORIZONS ELECTRONICS CORP.
           
By:
/s/ Kurt Freudenberg
     
Kurt Freudenberg
     
Executive Vice President, Treasurer and
     
Chief Financial Officer
           
Guarantors:
           
NIC COMPONENTS CORP.
           
By:
/s/ Kurt Freudenberg
     
Kurt Freudenberg
     
Executive Vice President, Treasurer and
     
Chief Financial Officer
           
NU HORIZONS INTERNATIONAL CORP.
           
By:
/s/ Kurt Freudenberg
     
Kurt Freudenberg
     
Executive Vice President, Treasurer and
     
Chief Financial Officer
           
TITAN SUPPLY CHAIN SERVICES CORP.
     
 
   
By:
/s/ Kurt Freudenberg
     
Kurt Freudenberg
     
Executive Vice President, Treasurer and
     
Chief Financial Officer
           
RAZOR ELECTRONICS, INC.
           
By:
/s/ Kurt Freudenberg
     
Kurt Freudenberg
     
Executive Vice President, Treasurer and
     
Chief Financial Officer
         



 
- 4 -

--------------------------------------------------------------------------------



 



 
NuXCHANGE B2B SERVICES, INC.
           
By:
/s/ Kurt Freudenberg
     
Kurt Freudenberg
     
Executive Vice President, Treasurer and
     
Chief Financial Officer
                 
Notice Addresses:
Lenders:
         
CITIBANK, N.A.
CITIBANK, N.A.
 
730 Veterans Memorial Highway
as Administrative Agent and Lender
 
Hauppauge, NY 11788
       
By:
/s/ Stuart N. Berman
     
Stuart N. Berman
     
Vice President
         
ISRAEL DISCOUNT BANK OF NEW YORK
ISRAEL DISCOUNT BANK OF NEW YORK
 
511 Fifth Avenue
as Syndication Agent and Lender
 
New York, NY 10017
       
By:
/s/ David Acosta
     
David Acosta
     
Senior Vice President
           
By:
/s/ Richard R. Tripaldi
     
Richard R. Tripaldi
     
Vice President
         
BANK OF AMERICA, N.A.
BANK OF AMERICA, N.A.
 
1185 Avenue of the Americas
as Documentation Agent and Lender
 
New York, NY 10036
       
By:
/s/ Steven J. Melicharek
     
Steven J. Melicharek
     
Senior Vice President
         
JPMORGAN CHASE BANK, N.A.
JPMORGAN CHASE BANK, N.A.
 
395 North Service Road, Floor 3
as Syndication Agent and Lender
 
Melville, NY 11747
       
 By:
       
Alicia T. Schreibstein
     
Vice President
         
HSBC BANK USA, NATIONAL
HSBC BANK USA, NATIONAL
 
ASSOCIATION
ASSOCIATION
 
534 Broad Hollow Road
     
Melville, NY 11747
By:
 
     
Christopher Mendolsohn
     
Commercial Executive
         





- 5 -

--------------------------------------------------------------------------------




 

 
CAPITAL ONE, N.A.,
 
CAPITAL ONE, N.A.,
     
275 Broadhollow Road
formerly known as North Fork Bank
 
Melville, NY 11747
       
By:
/s/ Philip Davi
     
Philip Davi
     
Senior Vice President
         
BANK LEUMI USA
BANK LEUMI USA
 
562 Fifth Ave.
     
New York, NY 10036
By:
/s/ Francine Davis
     
Francine Davis
     
Vice President
           
By:
/s/ Eric A. Halpern
     
Eric A. Halpern
     
Senior Vice President and Group Head
                 
SOVEREIGN BANK
SOVEREIGN BANK
 
330 South Service Road
     
Melville, NY 11747
By:
 
     
Christine Gerula
     
Senior Vice President
                         
NEW YORK COMMERCIAL BANK
NEW YORK COMMERCIAL BANK
 
1 Jericho Plaza
     
Jericho, NY 11753
By:
/s/ Eric C. Bukowski
     
Eric C. Bukowski
     
Vice President
 



 
- 6 -

--------------------------------------------------------------------------------

